DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 38, 40-41, 43, 47, 49 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38, 40-41, 43, 47, 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “one or more of soluble organic, soluble metals, and suspended solids”, and the claim also recites “the acid solubilizes the metals” or “separate from the metals” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 1 recites the limitation "the disassembled anode" in line 4.  This limitation renders the claim indefinite because the limitation (“disassembled anode”) implies the anode is disassembled which contradicts claim 1 previously reciting “an anode…as a whole component part”.
Claim 1 recites the limitation “the acid solubilizes the metals from the spent lithium ion cell or battery so that the graphene is recoverable from the acid solution separate from the metals”.  This limitation renders the claim indefinite because the claim does not positively recite a spent lithium ion cell or battery is present in the system (i.e., “an anode from a disassembled spent rechargeable lithium ion cell or battery” merely requires that the anode originates from a disassembled spent rechargeable lithium ion cell or battery) and, thus, the step of solubilizing the metals or the presence of metals originating from a spent rechargeable lithium ion cell or battery are not necessarily required in the claim.
Claim 40 recites the limitation “further including the soluble metals…”.  This limitation renders the claim indefinite because it is unclear whether the soluble metals recited in claim 40 are in addition to (“further including…”) or referring to soluble metals previously recited.
Claim 47 recites the limitation “a copper foil anode covered with the graphene”.  This limitation renders the claim indefinite because “the graphene” in said limitation refers to “graphene in the acid” previously recited in claim 1.  Thus, it is unclear whether the graphene present in the acid and graphene covering a copper foil anode are the same or different.  In the case that the graphene covering the copper foil anode and graphene present in the acid are the same except in different states (state in which graphene is covering the copper foil anode vs state in which the graphene is separated as a result of metals solubilized by the acid), it is unclear what is being claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        5/31/2022